Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Samia
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                      Middle name
     Bring your picture            El-Moslimany
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years Samia Ann El Moslimany
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-5084
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
                    Case 18-14820-CMA                  Doc 1         Filed 12/20/18         Ent. 12/20/18 15:18:19                   Pg. 1 of 11
Debtor 1   Samia El-Moslimany                                                                             Case number (if known)




                                 About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                       I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                  Business name(s)
     doing business as names

                                 EINs                                                              EINs




5.   Where you live                                                                                If Debtor 2 lives at a different address:

                                 2655 SW 151st Place
                                 Seattle, WA 98166
                                 Number, Street, City, State & ZIP Code                            Number, Street, City, State & ZIP Code

                                 King
                                 County                                                            County

                                 If your mailing address is different from the one                 If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any         in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                           mailing address.

                                 PO Box 367
                                 Seahurst, WA 98062
                                 Number, P.O. Box, Street, City, State & ZIP Code                  Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                        Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,               Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                   have lived in this district longer than in any other
                                        other district.                                                    district.

                                       I have another reason.                                            I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                   Explain. (See 28 U.S.C. § 1408.)

                                 Own real property in this district




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                 Case 18-14820-CMA                  Doc 1        Filed 12/20/18               Ent. 12/20/18 15:18:19                Pg. 2 of 11
Debtor 1    Samia El-Moslimany                                                                           Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                    Chapter 11
                                    Chapter 12
                                    Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the
                                  No.
     last 8 years?                Yes.
                                             District                                  When                            Case number
                                             District                                  When                            Case number
                                             District                                  When                            Case number



10. Are any bankruptcy
    cases pending or being
                                  No
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your
    residence?
                                  No.        Go to line 12.

                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 18-14820-CMA                   Doc 1         Filed 12/20/18           Ent. 12/20/18 15:18:19                  Pg. 3 of 11
Debtor 1    Samia El-Moslimany                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?

                                    Yes.      Name and location of business

     A sole proprietorship is a
     business you operate as                   Photograph by Samia
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               PO Box 15133
     If you have more than one                 Jiddah 21444 Saudi Arabia
     sole proprietorship, use a
                                               Number, Street, City, State & ZIP Code
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                    No.       I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).             No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                 Case 18-14820-CMA                  Doc 1          Filed 12/20/18            Ent. 12/20/18 15:18:19                 Pg. 4 of 11
Debtor 1    Samia El-Moslimany                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                                You must check one:
    you have received a               I received a briefing from an approved credit                     I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                     counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                   this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                         completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.                  any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check          I received a briefing from an approved credit                     I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                     counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have                  this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                       of completion.
     file.
                                         Within 14 days after you file this bankruptcy                      Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and              MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                              any.
     will lose whatever filing fee
     you paid, and your                 I certify that I asked for credit counseling                      I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                          from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                       those services during the 7 days after I made my
                                         days after I made my request, and exigent                          request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                      temporary waiver of the requirement.
                                         of the requirement.
                                                                                                            To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                        attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                    to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                  before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                  circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                    Your case may be dismissed if the court is dissatisfied
                                                                                                            with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                         filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                          If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must              receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.            file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                      copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                  not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                            Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                            cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about                     I am not required to receive a briefing about credit
                                         credit counseling because of:                                      counseling because of:

                                              Incapacity.                                                      Incapacity.
                                               I have a mental illness or a mental deficiency                    I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                           makes me incapable of realizing or making rational
                                               making rational decisions about finances.                         decisions about finances.

                                              Disability.                                                      Disability.
                                               My physical disability causes me to be                            My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                    participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                   through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                        do so.

                                              Active duty.                                                     Active duty.
                                               I am currently on active military duty in a                       I am currently on active military duty in a military
                                               military combat zone.                                             combat zone.
                                         If you believe you are not required to receive a                   If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a                  about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.                of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
                 Case 18-14820-CMA                    Doc 1         Filed 12/20/18                 Ent. 12/20/18 15:18:19             Pg. 5 of 11
Debtor 1    Samia El-Moslimany                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that
     after any exempt
                                  Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                           are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses
     are paid that funds will
                                            No
     be available for                       Yes
     distribution to unsecured
     creditors?

18. How many Creditors do         1-49                                           1,000-5,000                                25,001-50,000
    you estimate that you                                                         5001-10,000                                50,001-100,000
    owe?                          50-99
                                  100-199                                        10,001-25,000                              More than100,000
                                  200-999

19. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to       $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

20. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities     $50,001 - $100,000                                                                         $1,000,000,001 - $10 billion
    to be?                                                                        $10,000,001 - $50 million
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Samia El-Moslimany
                                 Samia El-Moslimany                                                Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     December 19, 2018                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                Case 18-14820-CMA                   Doc 1        Filed 12/20/18              Ent. 12/20/18 15:18:19                 Pg. 6 of 11
Debtor 1   Samia El-Moslimany                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Donald A. Bailey                                               Date         December 19, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Donald A. Bailey 12289
                                Printed name

                                Donald A Bailey Attorney at Law
                                Firm name

                                1610 Fifth Ave., suite 610
                                Seattle, WA 98101
                                Number, Street, City, State & ZIP Code

                                Contact phone    206 682 4802                                Email address         donald.bailey@shaferbailey.com
                                12289 WA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                Case 18-14820-CMA                     Doc 1              Filed 12/20/18   Ent. 12/20/18 15:18:19                   Pg. 7 of 11
                                                              United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Samia El-Moslimany                                                                              Case No.
                                                                                    Debtor(s)               Chapter    7




                                              VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: December 19, 2018                                                 /s/ Samia El-Moslimany
                                                                         Samia El-Moslimany
                                                                         Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



               Case 18-14820-CMA                          Doc 1         Filed 12/20/18          Ent. 12/20/18 15:18:19     Pg. 8 of 11
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        ABDUL RAOUF MANNAA
                        PO BOX 40850
                        JEDDAH 21511 SAUDI ARABIA


                        AMAL OBAID
                        PO BOX 15133
                        JEDDAH 21444, SAUDI ARABIA


                        ANN EL-MOSLIMANY
                        2655 SW 151 PLACE
                        BURIEN, WA 98166


                        AZIZA ALYOUSEF
                        #45 ISHAQ BIN IBRAHIM ST.
                        ALGHADEER DISTRICT EXIT #5
                        RIYADH 11415 SAUDI ARABIA


                        BAHEEJAH KHALIL
                        PO BOX 40850
                        JEDDAH 21511 SAUDI ARABIA


                        BANK OF AMERICA
                        P.O. BOX 982234
                        EL PASO, TX 79998-2234


                        BEDOOR BASHAR
                        PO BOX 15133
                        JEDDAH 21444, SAUDI ARABIA


                        BONNER KIERNAN
                        40 COURT ST, 3RD FLOOR
                        BOSTON, MA 02108


                        CHASE BA
                        P.O. BOX 15145
                        WILMINGTON, DE 19850


                        CHASE UNITED
                        P.O. BOX 15145
                        WILMINGTON, DE 19850


                        ELENA GARELLA
                        3201 1ST AVE S
                        #208
                        SEATTLE, WA 98134


    Case 18-14820-CMA    Doc 1   Filed 12/20/18   Ent. 12/20/18 15:18:19   Pg. 9 of 11
                    FADL KHAN
                    PO BOX 15133
                    JEDDAH 21444, SAUDI ARABIA


                    FOUAD DEHLAWI
                    #11 FIDA ST
                    SAFA DISTRICT
                    JEDDAH SAUDI ARABIA


                    HAYAT SINDI
                    C/O ANTHONY WISEN, ESQ.
                    1752 NW MARKET ST # 709
                    SEATTLE, WA 98107


                    JOANNE GALVEZ
                    PO BOX 15133
                    JEDDAH 21444, SAUDI ARABIA


                    JULIET AUDENCIAL
                    PO BOX 15133
                    JEDDAH 21444, SAUDI ARABIA


                    KARIMA AHMED
                    PO BOX 15133
                    JEDDAH 21444, SAUDI ARABIA


                    KEY BANK
                    P.O. BOX 11500
                    TACOMA, WA 98411-5500


                    KEY BANK
                    127 PUBLIC SQUARE
                    CLEVELAND, OH 44114


                    MRS. AMIN JUFFALI
                    PO BOX 1049
                    JEDDAH 21431, SAUDI ARABIA


                    NISSAN ACCEPTANCE
                    PO BOX 742658
                    CINCINNATI, OH 45274




Case 18-14820-CMA   Doc 1   Filed 12/20/18   Ent. 12/20/18 15:18:19   Pg. 10 of 11
                    OMAR TAWAKOL
                    BOTHAINA SALAMAH
                    1666 KENSINGTON AVE
                    LOS ALTOS, CA 94024


                    RINGO AUDENCIAL
                    PO BOX 15133
                    JEDDAH 21444, SAUDI ARABIA


                    SABAH AHMED
                    PO BOX 15133
                    JEDDAH 21444, SAUDI ARABIA


                    STATE FARM BANK
                    PO BOX 2316
                    BLOOMINGTON, IL 61702-2316


                    SULAYMAN DEHLAWI
                    2515 E FAYETTE ST
                    BALTIMORE, MD 21224


                    TURFAH ALSHAMAN
                    PO BOX 54143
                    RIYADH 11583 SAUDI ARABIA


                    WASHINGTON FEDERAL S&L
                    425 PIKE ST
                    SEATTLE, WA 98101




Case 18-14820-CMA   Doc 1   Filed 12/20/18   Ent. 12/20/18 15:18:19   Pg. 11 of 11
